Citation Nr: 1735865	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that , in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

In May 2017, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the Veteran's claims file.

During the May 2017 Board hearing, the Veteran and his representative asserted that he can no longer work as a result of his service-connected bilateral hearing loss disability.  As such, the record appears to raise the issue of entitlement to a TDIU.  A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, the issue is included among those before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

During the March 2017 Board hearing, the Veteran asserted that his bilateral hearing loss had increased in severity since the most recent VA audio examination which was conducted in December 2014.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Thus, the Board has no discretion and must remand this claim. 

Additionally, the Veteran is currently receiving a 10 percent schedular disability rating for his service-connected bilateral sensorineural hearing loss, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  During the March 2017 Board hearing, he asserted that his disability interfered with his ability to maintain substantially gainful employment.  As such, the Board finds that the Veteran appears to be raising a claim for consideration of an extra-schedular disability rating.  In this regard, 38 C.F.R. § 3.321 (b)(1) provides that, in exceptional circumstances, where the schedular ratings are found to be inadequate, a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  

Finally, during the May 2017 Board hearing, the Veteran identified additional VA outpatient treatment records for treatment at the VA Medical Center in Dallas, Texas, dated since December 2014, that have not been associated with the claims file.  As such, on remand, any additional VA treatment records of the Veteran for his service-connected bilateral hearing loss disability should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his service-connected disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.

The AOJ shall specifically obtain any additional VA outpatient treatment records from the VA Medical Center in Dallas, Texas, dated since December 2014. All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall afford the Veteran a VA audiology examination to determine the severity of his service-connected bilateral hearing loss.  All relevant records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The evaluation must be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability on his occupational and daily life.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




